Citation Nr: 1514811	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  07-09 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a compensable initial disability rating for service-connected bilateral hearing loss.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Dr. A.R.



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated December 2004 and April 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  During the course of the appeal, jurisdiction over the Veteran's case was transferred to the Manila RO in the Republic of the Philippines.

In January 2015, the Veteran presented sworn testimony during a personal hearing in Manila, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.  At the hearing, the Veteran submitted additional evidence directly to the Board.  At that time, he also submitted a written waiver of local consideration of this evidence; the waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).

Additionally, at the January 2015 hearing, the Veteran reasserted his previously denied claim of entitlement to service connection for hypertension.  As such, the issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that claims on appeal must be remanded for further development.

With respect to the bilateral hearing loss, the Veteran was most recently afforded a VA audiology examination in March 2005.  At the January 2015 Board hearing, the Veteran testified under oath that his hearing loss symptomatology had worsened since the VA examination.  In consideration of the Veteran's contentions, as well as, the remoteness of the VA examination, the Board finds that he should be scheduled for a new VA audiology examination to determine whether the Veteran now has hearing loss that is sufficient for the purpose of VA compensation.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

With respect to the claimed low back disability, the Veteran contends that he injured his low back during his active military service.  See, e.g., the January 2015 Board hearing transcript.  His service treatment records (STRs) note the Veteran's June 1986 complaint of low back pain, which had lasted for three weeks; a diagnosis of "rule-out lumbar strain" was indicated at that time.  An STR dated later in June 1986 documented the Veteran's complaint of continuing low back pain.  The treatment provider indicated that the pain was resolving.  See the STR dated June 1986.  Additionally, in a September 1988 Report of Medical History, the Veteran endorsed 'recurrent back pain.'  The examiner noted that the Veteran had low back pain after lifting, which was asymptomatic.  See the Report of Medical History dated September 1988.

In an October 2005 report, Dr. F.H. noted that the Veteran had a low back injury in the Navy, which was diagnosed as a lumbar sprain; the pain subsided after three days of bedrest.  Dr. F.H. stated that the Veteran fell down stairs in February 1998 and developed a central disc herniation at L4-L5, which was confirmed by magnetic resonance imaging (MRI).  Dr. F.H. then opined, "[a]s a result of lifting heavy motors at the U.S. Navy, this patient sustained a ruptured herniated disc that progressed to date..."  Dr. F.H. continued, "[i]n all probability, he had a herniated disc on August 3, 1996 in the Navy that was missed as no MRIs were done [until] two years later by the undersigned."  Similar findings were reiterated at the January 2015 hearing by Dr. A.R.  See, e.g., the Board hearing transcript dated January 2015.

Although Drs. F.H. and A.R. indicated that their opinions were based upon the Veteran's lay statements, both physicians failed to explain the bases for their conclusions that the Veteran suffered a disc herniation during his military service.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence); see also Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran has not been afforded a VA examination as to the current low back disability claim; thus, the claim presents certain medical questions concerning nexus, which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Upon remand, the Veteran should be afforded a VA examination to address the outstanding questions of nexus pertaining to the low back disability claim.

The Board additionally notes that the Veteran completed a VA Form 21-4142 dated in July 2003, which authorized VA to obtain treatment records from Dr. F.H.  Although the RO sent two letters to Dr. F.H. requesting the Veteran's treatment records, he has provided only the October 2005 evaluation described above.  Thus, upon remand, the AOJ should again attempt to obtain outstanding treatment records from Dr. F.H.

A review of the record suggests that the Veteran receives ongoing VA medical treatment.  To that end, the claims file contains a VA audiology report dated from September 2005; however, it does not appear that a comprehensive request for the Veteran's VA treatment records has been conducted since February 2003.  The Board therefore finds that, upon remand, any previously unobtained relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, the AOJ shall procure any private and/or VA records of outstanding treatment and/or evaluation that the Veteran has received.  The Board is particularly interested in records of the Veteran's treatment by Dr. F.H. and VA treatment dated from February 2003.  All such available documents must be associated with the claims file.

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of the currently diagnosed low back disability.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should elicit from the Veteran a detailed account of any instances of in-service and post-service low back symptomatology.
For each low back disability exhibited, the examiner should provide an opinion as to whether it at least as likely as not (i.e., at least a 50 percent probability) had its onset during the Veteran's active military service or is otherwise related to such period of service.  In answering these questions, the examiner should address the Veteran's assertions of continuity of symptomatology dating from his military service, as well as the October 2005 evaluation from Dr. F.H. and the January 2015 testimony of Dr. A.R. described above.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3. Also, arrange for a VA audiological examination to determine the extent and severity of the Veteran's service-connected bilateral hearing loss.  The claims file should be made available to and reviewed by the examiner.  All necessary studies should be performed.  In addition to providing specific audiometric findings, the examiner is specifically requested to fully describe the functional effects caused by the Veteran's bilateral hearing loss.  Explanations should be given for all opinions and conclusions expressed.

4. Thereafter, the AOJ should readjudicate the claims on appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

No action is required of the Veteran until notified by the RO; however, he is advised that failure to report for any scheduled examination may result in denial of the claims.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

